UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6838



JAMES C. ROGERS,

                                           Petitioner - Appellant,

          versus


NORTH CAROLINA ATTORNEY GENERAL; TED SMILEY,
Superintendent, Warren Correctional Center,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. James A. Beaty, Jr., District
Judge. (CA-98-970-1)


Submitted:   November 23, 1999         Decided:     December 17, 1999


Before MURNAGHAN, WILKINS, and NIEMEYER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James C. Rogers, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See Rogers v. North Carolina Att’y Gen., No. CA-98-

970-1 (M.D.N.C. May 17, 1999).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2